I concur in the judgment of the Court and also in the opinion prepared by Mr. Justice WHITFIELD. And in view of the nature of the point involved I feel it altogether appropriate to state the reasons upon which the conclusion reached may be justifiedly supported as against the charge that the Legislature has unlawfully delegated its powers to a local referendum plebiscite.
The Legislature has undoubted power under Section 8 of Article VIII of the State Constitution to abolish the municipality of San Mateo City without a referendum. This power is conceded by the plaintiffs in error in their brief. Therefore, if the Legislature had the absolute power to abolish the Town of San Mateo City without a referendum, it had the right to exercise that power conditionally as well as absolutely. This is so, because whatever the Legislature has absolute power to do in the way of enacting laws, it can conditionally do, either by prescribing a condition precedent or a condition subsequent upon which a law complete in itself can only become effective.
Which then are the conditions which the Legislature may attach to laws as valid conditions to their becoming effective? I think the answer to this proposition is to be found in the suggestion that wherever the Legislature can properly take into consideration as a valid reason for enacting *Page 553 
or refusing to enact a law as a matter of legislative policy, can be written into the law when it is passed as a condition precedent to its becoming effective.
It must be remembered at the outset that this case having reference to the abolishment of a municipality under Section 8 of Article VIII of the Constitution is not controlled by the holdings of this Court in the cases of Pitts v. Belote,108 Fla. 292, 146 Sou. Rep. 380; Thomas v. Mills, 107 Fla. 385,144 Sou. Rep. 882, Swanson v. Therrell, 112 Fla. 474,150 Sou. Rep. 634, and State, ex rel. Coarsey v. Harrison, 107 Fla. 20,144 Sou. Rep. 316.
Without doubt the Legislature could have properly determined to exercise its powers to abolish the Town of San Mateo City only upon the condition that it should be informed that such was the wish of the owners of property within the city. It is therefore immaterial whether the property owners are resident or non-resident, because the Legislature having absolute power in the premises could withhold the exercise of it on any condition it might see fit, such as the condition that the wishes of the property owners in the locality be first consulted and ascertained.
The Legislature had the option of either investigating the wishes of the property owners while the Legislature was in session through the medium of appointing a committee to hear delegations for and against the passage of the Bill after it was introduced, or it could have done exactly as it did in this case, namely, pass a law conditionally and leave for future determination at an election whether or not the law should ever become effective in the light of the condition that the Legislature saw fit to attach to its effectiveness.
I do not think it can be said that in a case where the Legislature has power to enact a law or withhold its enactment *Page 554 
upon the basis of facts which it might have determined for itself while the Legislature was in session, the postponement of the ascertainment of those facts through the medium of a condition attached to the law's becoming effective would render the Bill unconstitutional, as an invalid delegation of legislative power to the people.
Here the Legislature decided that it would only abolish the City of San Mateo if that object should be desired by a majority of all the property owners within the city. Being without means of ascertaining the wishes of all the property owners at the time the law was pending in the Legislature, it simply put off to a future date the ascertainment of a fact that had it then been known, would have caused the Legislature to exercise its power in the premises. The law was complete in all its details when it left the legislative body. Its effectiveness, however, was conditioned upon it being officially ascertained through the medium of an agency prescribed by the Legislature for that purpose whether or not the exercise of the legislative power was approved by a majority of the persons owning land in the town who were over twenty-one years of age, whether resident or non-resident, or legal voters for ordinary elections or not.